Citation Nr: 1016879	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a Notice of Disagreement (NOD) received in August 
2007 was timely filed with respect to a February 1998 rating 
decision. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant served in the U.S. Army Reserves from September 
1976 until November 1996.  She had one period of active duty 
for training (ACDUTRA) from September 1976 until April 1977.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2010, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that an August 2008 rating decision denied 
service connection for a left hip disability, a psychiatric 
disability, a back disability and disabilities of the knees, 
and declined to reopen a previously denied claim of service 
connection for a bilateral foot disability.  The appellant 
was notified of this decision in August 2008; however, she 
did not express disagreement with the decision.  The Board 
finds, therefore, that these issues are not properly before 
the Board because the appellant did not perfect a timely 
appeal as to these issues.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On February 18, 1998, the RO mailed notification to the 
appellant of its February 1998 decision that denied service 
connection for a bilateral foot disability.

2.  The Veteran timely appealed that decision, and a January 
2003 Board decision denied service connection for a bilateral 
foot disorder; there was no appeal of that decision.

3.  Received in August 2007 was a statement from the Veteran 
via her agent that she disagreed with the February 1998 
rating action.


CONCLUSION OF LAW

An NOD received in August 2007 was not timely filed with 
respect to a February 1998 rating decision, which had been 
subsumed by an April 2006 Board decision .  38 U.S.C.A. §§ 
7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.300, 20.301, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply to the matter decided herein.  At issue is the 
timeliness of an NOD.  The facts in this matter are not in 
dispute.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Timeliness of the NOD

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  The appeal of an issue to the Board 
requires a timely-filed NOD and following the issuance of a 
Statement of the Case, a timely-filed Substantive Appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2009)

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms that can be reasonably construed as 
expressing disagreement with that determination and a desire 
for appellate review.  38 C.F.R. § 20.20 (2009).

Ordinarily, the NOD must be filed within one year from the 
date of mailing of the notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  The NOD must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.30 
(2009).

A NOD may be filed by a claimant personally, or by her 
representative if a proper Power of Attorney or declaration 
or representation, as applicable, is on record or accompanies 
such NOD.  If an appeal is not filed by a claimant 
personally, or by her representative, and the claimant is 
rated incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on her own 
behalf, a NOD may be filed by a fiduciary appointed to manage 
the claimant's affairs by VA or a court, or by a person 
acting as next friend if the appointed fiduciary fails to 
take needed action or no fiduciary has been appointed.  38 
C.F.R. § 20.30 (2009).

Factual Background and Analysis

In the present case, on February 18, 1998, the RO mailed 
notification to the appellant of its February 1998 decision 
that denied service connection for a bilateral foot 
disability.  A NOD was received from the appellant on 
February 12, 1999.  The RO issued an SOC in August 1999, and 
the appellant submitted a Substantive Appeal in May 1999.  
The Board issued a decision that denied service connection 
for a bilateral foot disability in April 2006.  The appellant 
did not appeal the Board's decision.

In August 2007, after the April 2006 Board decision, the RO 
received another NOD from the appellant.  The appellant 
indicated that the NOD was in response to the February 1998 
rating decision and notice.  In an April 2008 Statement of 
the Case, the RO informed the appellant that because this 
statement was not received within one year of the 
notification of the February 1998 rating decision, it was not 
a timely NOD.

The Board finds that the August 2007 statement received from 
the appellant is not a timely filed NOD with the February 
1998 rating decision.  See  38 C.F.R. §§ 20.201, 20.300, 
20.301,  20.302.  

When the Board affirms a decision of an RO, the RO 
determination "is subsumed by the final appellate decision" 
pursuant to 38 C.F.R. § 20.1104 (2009).  Applying this law to 
the facts of this case, the February1998 rating decision was 
clearly subsumed by the April 2006 Board decision.

Since the law is dispositive in this matter, the claim must 
be denied because of the lack of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal to establish that an August 2007 NOD was timely 
with respect to a February 1998 rating decision is denied.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


